                                                h'




                                                                                      APPLICATION GRANTED
                                                             February 27, 2020



            ViaECF
            Honorable Ronnie Abrams                                                   Hon onnie Abrams
            United States District Judge                                              United States District Court
            Southern District of New York
            40 Foley Square                                                           Dated: {}- J-1 ;' 7/-"J
                                                                                                 r



            New York, New York 10007

                                    Re:          United States ofAmerica v. Joelsy Sarit-Ahreu
                                                      Ind. No.: 19 Cr. 367 (RA)

            Dear Judge Abrams:

                  Ms. Sarit·Abreu is a new member of the SDNYYoung Adult Opportunity
            Program. Her present bail conditions restrict her to the SDNY and EDNY.
            However, Ms. Abreu respectfully requests permission to travel to New Jersey
            tomorrow to attend the "Sojo Spa" for a social outing. She expects to travel from
            5pm·llpm.

                  Pre Trial Service Officer Rena Bolin has no objection. I apologize for this late
            request.

                          Thank you for your consideration.


                                                                         Very truly yours,

                                                                         SULLIVAN & BRILL, LLP
     USDC-SDNY
     DOCU!\·IENT
     ELECTRO'.'JICALLY FILED
     l}()C #:
                                                                          :Jt5>M
 1   n \ T F ,---II-,~-:[)-:-=-J---/~rt_{_HJ_                            By: Steven Brill
1..-:--   ·--   ,,..·--•·----.   ··-···-   •   -···•-
